UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2339



KATHRYN FLOYD CAUSEY,


                                              Plaintiff - Appellant,

          versus


COLEMAN RANDALL, Human Resources Manager; CITY
OF MYRTLE BEACH SC,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Thomas E. Rogers, III, Magistrate
Judge. (CA-03-1068)


Submitted:   March 10, 2005                   Decided:   May 12, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathryn Floyd Causey, Appellant Pro Se. Vance J. Bettis, Reyburn
Williams Lominack, III, GIGNILLIAT, SAVITZ & BETTIS, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Kathryn Floyd Causey appeals the magistrate judge’s order

denying relief without prejudice in her civil action.                    We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the magistrate judge.*                       See

Causey    v.    Randall,   No.   CA-03-1068     (D.S.C.    Sept.   30,    2004).

Causey’s motion for preparation of a transcript at government

expense is denied.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented     in   the

materials      before   the   court   and     argument   would   not   aid    the

decisional process.



                                                                       AFFIRMED




     *
      The parties consented to proceed before the magistrate judge
under 28 U.S.C. § 636(c) (2000).

                                      - 2 -